DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “characterized in that” with “wherein”.  

Claim 1 is objected to because of the following informalities:  In line 10, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 11, please insert “semiconductive” prior to “polymer”.

Claim 2 is objected to because of the following informalities:  In line 2, please replace “characterized in that” with “wherein”.  

Claim 2 is objected to because of the following informalities:  In line 3, the phrase “for example, the polar polyethylene” is superfluous and may be deleted.  

Claim 2 is objected to because of the following informalities:  In line 6, please insert “amount of the” prior to “semiconductive”.

Claim 3 is objected to because of the following informalities:  In line 4, please insert “amount of the” prior to “semiconductive”.

Claim 4 is objected to because of the following informalities:  In line 2, please replace “preferably wherein” with “or”.  

Claim 6 is objected to because of the following informalities:  In line 2, please replace “said polymer component” with “the polymer component” so that claim language is consistent with that recited in preceding claims.

Claim 6 is objected to because of the following informalities:  In line 3, the phrase “comprising a comonomer” is superfluous and may be deleted.

Claim 6 is objected to because of the following informalities:  In line 5, delete “for example,”.

Claim 6 is objected to because of the following informalities:  In line 6, delete “for example,”.

Claim 6 is objected to because of the following informalities:  In line 6, delete “for example,”.

Claim 6 is objected to because of the following informalities:  In line 6, please replace “e.g. propylene” with “or propylene”.

Claim 7 is objected to because of the following informalities:  In line 2, please replace “said polymer component” with “the polymer component”.

Claim 7 is objected to because of the following informalities:  In line 3, the phrase “comprising a comonomer” is superfluous and may be deleted.

Claim 7 is objected to because of the following informalities:  In line 5, please replace “such as vinyl acetate and vinyl pivalate” with “vinyl acetate, vinyl pivalate”.

Claim 7 is objected to because of the following informalities:  In line 5, delete “such as” which precedes “methyl(meth)acrylate”.   

Claim 7 is objected to because of the following informalities:  In line 6, please replace “butyl(meth)acrylate and” with “butyl(meth)acrylate,”.      

Claim 7 is objected to because of the following informalities:  In line 7, delete “such as”.

Claim 7 is objected to because of the following informalities:  In line 7, please replace “maleic acid and” with “maleic acid,”.      

Claim 7 is objected to because of the following informalities:  In line 8, delete “such as”.


Claim 7 is objected to because of the following informalities:  In line 8, please replace “(meth)acrylonitrile and” with “(meth)acrylonitrile,”.      

Claim 7 is objected to because of the following informalities:  In line 9, delete “such as”.

Claim 7 is objected to because of the following informalities:  In line 9, please replace “and vinyl” with “or vinyl”.      

Claim 7 is objected to because of the following informalities:  In line 11, delete “e.g.”.

Claim 7 is objected to because of the following informalities:  In line 12, delete “for example, of”.

Claim 8 is objected to because of the following informalities:  In line 4, delete “such as”.

Claim 8 is objected to because of the following informalities:  In line 6, delete “such as”.

Claim 8 is objected to because of the following informalities:  In line 7, please replace “maleic acid and” with “maleic acid,”.      

Claim 8 is objected to because of the following informalities:  In line 8, delete “such as”.

Claim 8 is objected to because of the following informalities:  In line 8, please replace “(meth)acrylonitrile and” with “(meth)acrylonitrile,”.      

Claim 8 is objected to because of the following informalities:  In line 8, delete “and” which appears after “amide”.

Claim 8 is objected to because of the following informalities:  In line 9, delete “such as”.

Claim 8 is objected to because of the following informalities:  In line 9, please replace “ether and” with “ether or”.      

Claim 9 is objected to because of the following informalities:  In line 2, please replace “the content” with “a content”.      

Claim 9 is objected to because of the following informalities:  In line 2, please insert “the one or more” prior to “polar”.      

Claim 9 is objected to because of the following informalities:  In line 2, please replace “comonomer” with “comonomer(s)”.      

Claim 9 is objected to because of the following informalities:  In line 2, please replace “said polar” with “the polar”.   

Claim 9 is objected to because of the following informalities:  In line 4, delete “for example,”.

Claim 9 is objected to because of the following informalities:  In line 4, please replace “of the” with “of a”.

Claim 9 is objected to because of the following informalities:  In line 2, please replace “said polar” with “the polar”.   

Claim 10 is objected to because of the following informalities:  In line 5, please replace “the number” with “a number”.   

Claim 10 is objected to because of the following informalities:  In line 7, delete “e.g.”.

Claim 10 is objected to because of the following informalities:  In line 9, delete “ = ”.

Claim 10 is objected to because of the following informalities:  In line 9, delete “e.g.”.

Claim 15 is objected to because of the following informalities:  In line 3, please replace “i.e. a scorch time” with “(scorch time)”.

Claim 16 is objected to because of the following informalities:  In line 3, delete “for example”.




Claim 16 is objected to because of the following informalities:  In line 9, please replace “e.g.” with “or”.

Claim 19 is objected to because of the following informalities:  In line 1, please replace “wherein said” with “wherein the”.   

Claim 19 is objected to because of the following informalities:  In lines 2 and 3, the phrase “of ethylene with at least polar comonomer(s)” is superfluous and may be deleted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, 
and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to
 make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a semiconductive polymer composition comprising a crosslinking agent that is an aliphatic bifunctional peroxide and a monofunctional peroxide containing an aromatic group, does not reasonably provide enablement for a semiconductive polymer composition comprising a crosslinking agent that is an aliphatic monofunctional peroxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The disclosure was consulted for guidance.  The specification at page 7 lists two aliphatic bifunctional peroxide crosslinking agents,  2,5-dimethyl-2,5-di(tert-butylperoxy)hexane and 2,5-dimethyl-2,5-di(tert-butylperoxy)hexyne-3, and one monofunctional peroxide containing an aromatic group,  tert-butylcumyl peroxide.  The specification is devoid of teaching of which compounds would qualify as aliphatic monofunctional peroxide, and there are no working examples indicating to the person of ordinary skill in the art as to which aliphatic monofunctional peroxide is suitable for use in the invention.  


The objective of the invention is to prepare a semiconductive polymer composition comprising a polar polyethylene and a conductive component, wherein the semiconductive polymer composition exhibits a requisite scorch performance (scorch time) when fabricated into a plaque of specific dimension and subjected to a particular set of test conditions.  Undue experimentation is required to practice the full scope of the invention, especially in absence of examples using an aliphatic monofunctional peroxide, such that an entire range of semiconductive polymer composition containing the set of all polar polyethylene and filler will exhibit claimed scorch performance.  The person of ordinary skill in the art would need to prepare an infinite number of polar polyethylene sought under the scope of protection of instant claims:  copolymers of ethylene with vinyl carboxylate ester, vinyl acetate, vinyl pivalate, (meth)acrylates, methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, hydroxyethyl (meth)acrylate, olefinically unsaturated carboxylic acid, (meth)acrylic acid, maleic acid, fumaric acid, (meth)acrylic derivative, (meth)acrylonitrile, (meth)acrylamide, vinyl ether, vinyl methyl ether, and vinyl phenyl ether, inter alia.  It can be seen that the set of polar polyethylene represents an innumerable set of polymer component.  Preparing compositions by incorporating these polar polyethylene with the various types of generic “conducting component” is unwieldy to the person of ordinary skill in the art.  Even limiting the conducting component to genera of carbon black remains a daunting task.  The person of ordinary skill in the art needs to prepare hundreds, if not thousands, of compositions of polar polyethylene, carbon black, and proposed aliphatic monofunctional peroxide in varying ratios.  It is apparent that even for the most limiting case using exemplary, commercially available furnace carbon black (N351, N293, and N550), the degree of experimentation required to assess individual compositions to determine which exhibit the desired scorch performance would be prohibitive.  
It is stated in Brenner, Comr. Pats. v. Manson, 148 USPQ 689 (U.S. Supreme Court, 1966) that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.”  Furthermore, “patent protection is granted in return for an enabling disclosure if an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.”  Genentech, Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001 (Fed. Cir. 1997).


With these guidelines in mind, and based on the analysis set forth above, to practice claimed invention, one of ordinary skill in the art would be required to engage in undue experimentation to obtain the full scope of claimed semiconductive polymer composition exhibiting a particular scorch performance, with no assurance of predictability or success.  Therefore, instant claims are deemed to contain subject matter which is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 
invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether the term “or a mixture thereof” in line 13 refers to mixtures of species belonging to the genus of (meth)acrylates of alcohols having 1 to 4 carbon atoms, or whether the term refers to types of copolymer of ethylene and polar monomer that constitute polar polyethylene copolymer.    

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Use of the exemplary language, “e.g. a carbon black” renders claim indefinite because it is unclear whether the limitation following “e.g.” is part of claimed invention.  Furthermore, exemplary “carbon black” is broader in scope than antecedent “conductive carbon black”. 

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Use of the phrase, “one or more, for example, all” renders claim indefinite because it is unclear which properties characterize the conductive carbon black of claim.    


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim provides for “using” a semiconductive polymer composition but, since the claim does not set forth any steps involved in the process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced



Claim Rejections - 35 USC § 102
59.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
60.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


61.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


62.	Claims 1-9, 11, 12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 6,673,448).
Gustafsson et al. teaches a semiconducting composition comprising 50-90 wt % of an ethylene copolymer, carbon black in an amount at least sufficient to make the composition semiconducting, 0-8 wt % of a peroxide crosslinking agent, and 0-8 wt % of conventional additives.  The ethylene copolymer is an ethylene-alkyl (meth)acrylate copolymer containing 3-25 wt % of akyl (meth)acrylate comonomer.  Exemplary ethylene copolymers are ethylene-methyl acrylate copolymer, ethylene-ethyl acrylate copolymer, and ethylene-butyl acrylate copolymer.  According to inventors, inventive copolymer contains a comonomer free LDPE phase.  Suitable carbon black is a furnace black or an acetylene black.  The peroxide crosslinking agent is dicumyl peroxide, bis(t-butylperoxy) diisopropylbenzene, and 2,5-dimethyl-2,5-di(t-butylperoxy)hexyne-3.  Working examples show that a practical amount of peroxide is about 30-40 wt % based on a total weight of the composition.  Compositions of the prior art are used for manufacture of a semiconducting layer of a medium voltage cable.          

63.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448).
	The discussion of the disclosure of the prior art form the preceding paragraph is incorporated here by reference.  Prior art is silent with respect to the scorch performance of inventive semiconducting compositions.   However, in light of the fact that compositions of the prior art are substantially the same as that recited in instant claims, reasonable basis exists to believe that they exhibit substantially the same properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
  
62.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448) in view of Noyens et al. (US 8,425,806).
While Gustafsson et al. does not reveal the commercial source of carbon black for use in semiconductive polymer compositions, one of ordinary skill in the art would have found it obvious from Noyens et al. to use furnace carbon black supplied by Cabot.  This carbon black is available in pellet form and has an iodine adsorption number of 150-170 mg/g, an oil adsorption number of 106-116 mL/100 g, and a mean particle size of 11-20 nm.  The combination is obvious because Gustafsson et al. teaches use of carbon black and Noyens et al. furnishes an obvious missing element, and accordingly, one of ordinary skill in the art would have expected the combination of teaching to work with a reasonable expectation of success.

62.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448) in view of Smedberg et al. (US 2009/0227717).
Gustafsson et al. only provides three types of crosslinking agent.  One of ordinary skill in the art would have found it obvious from Smedberg et al. that a variety of peroxides may be used to prepare polymer compositions for cable insulation.  Reference teaches use of 2,5-dimethyl-2,5-di(t-butylperoxy)hexane and t-butylcumyl peroxide as useful materials for achieving crosslinking in such polymer compositions.  One of ordinary skill in the art would have found it obvious to use functional equivalent crosslinking agents to practice the invention of Gustafsson et al., and the person of ordinary skill in the art would have expected such an embodiment to work with a reasonable expectation of success.         




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/
Primary Examiner, Art Unit 1762
June 10, 2022